Citation Nr: 1331362	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  09-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for peripheral vascular insufficiency, including as secondary to service-connected generalized anxiety disorder (GAD) and as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active service from September 1969 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This case was previously before the board, most recently in June 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic record.


REMAND

The Board regrets that additional development is required before the Veteran's claim on appeal is decided.  

In the June 2013 remand, the Board directed that the Veteran be provided a VA examination to determine the nature and etiology of his peripheral vascular insufficiency.  A review of the records shows that in compliance with the Board's directive, the Veteran was provided a VA examination in July 2013.  The Veteran was issued a supplemental statement of the case in July 2013, in which the July 2013 VA examination provided to the Veteran was referenced. 

However, the Board notes that a review of the record shows that the July 2013 VA examination report referenced in the July 2013 supplemental statement of the case is not currently of record.  The only document pertaining to a July 2013 VA examination report of record is the VA examination request. 

The Board cannot proceed with a final decision in this case until all pertinent evidence has been associated with the claims file for appellate review.  Therefore, the case must be remanded for this purpose.

The Board also notes that the most recent VA medical records of record are dated in February 2013.  Therefore, any VA medical records dated from February 2013 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate all pertinent evidence with the claims file, to specifically include any VA medical records dated from February 2013 to the present, and the July 2013 VA examination report.

2.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

